Stephens, J.
1. A judgment is not invalid, so as to afford ground for an affidavit of illegality to the levy of an execution upon the judgment, merely because the judgment was rendered in the absence of one of the parties and his counsel, although their absence was caused by a statement to them by the judge, on the day when the case was expected to be tried, that the court had closed for the day and the case would not be tried that day, but would stand for trial at the next term of court, and where the judge later in the day, without the knowledge of the party or his counsel and in their absence, called the case for trial and rendered judgment.
2. Also a judgment is not invalid, so as to afford ground for an affidavit of illegality to the levy of an execution upon the judgment, in that the judgment was rendered in the absence of any evidence having been adduced upon the trial.
3. The superior court did not err in overruling the certiorari by which the judgment of the magistrate finding against the defendant’s illegality was excepted to.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.